DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 6/24/2022, with respect to the Final Office Actions have been fully considered and are persuasive.  All previous objections and rejections are withdrawn in favor of the below rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 17 and 28 have been amended to recite that the cueing is synchronized to movement of the patient.  Nowhere within the specification is it discussed or disclosed that the cueing is specifically synchronized with movement.  Applicant points to page 21, lines 7-8, page 23 lines 1-4, page 28 lines 8-14 and table 1.  However, none of these citations recite that cueing is specifically synchronized by movement.  For instance page 21, lines 7-10 state “Systems of the invention in various embodiments perform electrical stimulation to artificially cause multi-modal somatosensory stimulation, and different cueing modalities are triggered either individually or in combination through the use of appropriate electrical stimulation parameters.”  Page 28, lines 8-14 state “When a gate disturbance is confirmed from the data collected by the motion sensors, electrical cueing is activated.”  This is a triggered response, stimulation (i.e. cueing) is triggered based on movement signals received.  Synchronization has a more specific meaning in that the dictionary definition of synchronization is “to cause to indicate that same time, as one timepiece or another” or “to cause to go on, move operate work, etc., at the same rate and exactly together” https://www.dictionary.com/browse/synchronize .  If the sensor senses movement and that movement is then analyzed by the processor and the processor initiates stimulation that is a trigger. In order for this to be synchronized the stimulation would need to be at the same rate of the movement, it is a much more narrow definition which is not supported by the specification.  Therefore the claim amendments are considered to be new matter.   Although the prior art specifically states that stimulation does not force muscle contraction and is not synchronized with movement (see paragraph 0029 of Gesotte), the controller of Gesotte uses data (i.e. movement parameters) to control stimulation (see paragraphs 0033-0034) which is also triggered stimulation.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 17 and 28 recite that cueing is synchronized to movement of the patient.  However, there is no component within claims 1, 17 and 28 which can sense and then determine movement.  No movement sensors are recited, the controller is not programmed to analyze sensor signals to determine movement and it is unclear and indefinite as to how cueing (i.e. stimulation) can be synchronized without the use of first sensing and then determining movement. 
The remainder of the claims are also rejected in that they depend from previously rejected claims.  
At this time no claims are indicated as allowable.  This is due to the written description as well as the indefiniteness  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).   issues found upon amendment.  However all of the claims stand rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792




/PAULA J STICE/Primary Examiner, Art Unit 3792